El Juez Presidente Se. del Toro,
emitió la opinión del tribunal.
La acusación en este caso se formuló el 16 de octubre de 1920 y copiada a la letra, en lo pertinente, dic'e:
“Mediante esta información el Gran Jurado del distrito judicial de San Juan acusa a Juan Bermudez Sánchez, de una in-fracción al artículo 37 del Código Penal, felony, cometido del modo siguiente: El referido Juan Bermúdez Sánchez, allá por los meses de octubre, noviembre y diciembre del 1919, en el pueblo de Baya-món, que forma parte del distrito judicial de San Juan, ilegal, vo-luntaria y maliciosamente, a sabiendas de que Jesús Cruz Gómez, (a) Chuchu, había cometido un delito de asesinato, felony, en la persona del policía insular, Juan Fernández, ocultó a dicho Jesús Cruz Gómez (a) Chuchú de las autoridades, guardándole y al-bergándole y dando lugar a que se escapara de la acción de la justicia, todo lo cual es contrario a la ley para tal caso hecha y pre-vista y contra la paz y dignidad de El Pueblo de Puerto Rico.”
Del pliego de excepciones que forma parte de la trans-cripción aparece que “el acusado antes de entrar en jui-cio, por medio de su abogado, formuló contra la acusación la siguiente excepción previa: “Que los hechos tal y como *377están alegados en la acusación, no constituyen el delito que se le imputa al acusado, ni están alegados en forma co-rrecta. Discutida ampliamente por las partes esta excep-ción, fué declarada sin lugar por la corte. El abogado tomó excepción por el motivo de que la acusación no bacía más que vaciar las conclusiones legales del estatuto aplicables y no se exponían los becbos en que consistieron los actos del acusado para dar albergue y protección a Jesús Cruz Gó-mez, y porque la acusación no alegaba que este Jesús Cruz Gómez estuviera acusado' ni convicto de un delito de asesi-nato, ni se relataban los becbos realizados por dicbo Jesús Cruz Gómez.”
Siguió el juicio adelante y el acusado fué declarado culpable y condenado a sufrir-la pena de seis meses de presi-dio con trabajos forzados. No conforme, apeló para ante este tribunal, señalando en su alegato la comisión de diez y ocbo errores. El primero se refiere a la cuestión levan-tada por la excepción previa en la forma que dejamos transcrita. Al argumentarlo invoca la decisión de esta corte en el caso de El Pueblo v. Paz, 12 D. P. R. 100.
En su informe el fiscal mostró su conformidad con el error cometido, basándose en la jurisprudencia establecida por la Corte Suprema de California en el caso de The People v. Len Garnett, 129 Cal. 364.
La verdad es que no se concibe cómo habiéndose susci-tado en tiempo una cuestión tan clara, se siguió adelante el procedimiento. No debe construirse sobre una base que no contenga todos los elementos necesarios. Las excepcio-nes sirven para purificar los asuntos desde sus comien-zos. El fiscal pudo allanarse y si estaba convencido de que realmente se había cometido el delito por el acusado, pudo encontrar tal vez en la ley el medio adecuado para acusar de nuevo presentando una. base sólida para el juicio y la sentencia.
*378En el caso de Paz al emitir la opinión de la corte, des-pués de un cuidadoso estudio de la jurisprudencia, el juez Figueras se expresó así:
“Por esta y por otras reglas de alegación es indudable que es buena la doctrina sentada en las tres primeras resoluciones cita das del Tribunal Supremo del Estado de California; y en el pre-sente caso, por tanto, debió especificar la acusación que Paz, con conocimiento de la comisión del crimen, lo ocultó de las autori-dades, por qué medios y si albergó o protegió al acusado como autor material, especificar también de qué manera particular rea-lizó los actos de ocultación o protección.” El Pueblo v. Paz, 12 D. P. R. 99, 109.
Y en el caso de California citado por el fiscal, la corte se expresó del siguiente modo:
“El acusado fué convicto como cómplice en un delito de hurto mayor, por virtud del artículo 32 del Código Penal, que dice así-. “Poda persona que después de tener pleno conocimiento de que se ha cometido un delito grave (felony), lo ocultare al magistrado co-rrespondiente, o albergare y protegiere a la persona acusada o convicta del mismo, será considerada cómplice."
“El artículo transcrito es en manera alguna tan claro ni tan explícito como' pudiera serlo. Así también la palabra ‘ ocultare, ’ tal como está aquí usada, significa algo más que la mera retención del conocimiento que posea una persona de que se ha cometido un de-lito grave. Esta ocultación _ necesariamente incluye como elemento algún acto afirmativo por parte de la persona que tienda o se en-camine a guardar secreta la comisión del delito. El mero silen-cio después de conocida su .comisión no es bastante para conside-rar a la persona como un cómplice. Además, la palabra ‘acusada/ como se usa en el artículo, implica una denuncia o acusación formal presentada contra el autor del delito, aunque pudiera ser que un arresto sin mandamiento fuera también suficiente. Simples ru-mores generales o hablillas corrientes sobre que una persona lia cometido un delito grave son absolutamente insuficientes para colmar la medida exigida por la palabra ‘acusada.’
“Dejando a un lado otras cuestiones que surgen de la acusa-ción, encontramos que la misma imputa que una tal Lewis cometió *379un delito de burto mayor, y que el acusado Garnett ‘después de tener pleno conocimiento de que dicho delito grave había sido co-metido como antes se ha dicho, voluntariamente * * '* y en-tonces y allí ocultó dicho delito al magistrado, y albergó y pro-tegió a dicha Laura Trixie Lewis, ayudando a dicha Laura Trixie Lewis a huir fuera del condado de Fresno, estado de- California, y albergando y ocultando a dicha Laura Trixie Lewis de las autori-dades y protegiéndola de ser arrestada y castigada por la comi-sión de dicho delito, teniendo el dicho Len Garnett entonces y allí la intención y el propósito de ocultar al magistrado el crimen co-metido por la dicha Laura Trixie Lewis, con pleno conocimiento que entonces tenía de que dicha Laura Trixie Lewis había come-tido dicho delito en la forma antes mencionada, y de que el mismo era un delito grave.’
“No encontramos, alegación alguna en esta acusación de que Lewis estuviera acusada de un delito grave. Por tanto, aquella parte de la acusación que imputa al acusado Garnett el albergarla y protegerla nada significa. Por razón de la falta de esta ale-gación toda prueba tendente -a sostener esa parte de la acusa-ción debió no ser oída por el jurado y el caso juzgado sobre la teoría iónica de que el acusado ocultó al magistrado la comisión del delito. Por el contrario, se sometió prueba sobre ambas partes de la acusación, y ambas fueron consideradas por el jurado. Este hecho resulta de las instrucciones de la corte. Por tales razones el caso debe ser devuelto para nuevo juicio. Es imposible, con vista del veredicto, llegar a otra conclusión que no sea la que el acusado fué convicto como cómplice por haber albergado y prote gido a Trixie Lewis.” People v. Garnett, 129 Cal. 366-7.
Por virtud de lo expuesto y sin que sea necesario entrar en la consideración de los otros errores señalados por ha-berse demostrado la existencia del primero que es fundamental, debe revocarse la sentencia recurrida.

Revocada la sentencia recurrida.

Jueces concurrentes: Sres Asociados Wolf, Aldrey, Hutchison y Franco Soto.